Citation Nr: 1635125	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for left acromioclavicular joint reconstruction and joint separation with Mumford procedure (left shoulder disability) and, if so, whether service connection is warranted. 

2.  Whether the character of the appellant's discharge from April 14, 2006, to October 27, 2009, is a bar to VA benefits.


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from December 1992 to October 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that determined the Veteran's character of discharge was a bar to VA benefits from April 14, 2006, to October 27, 2009.  

Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

These matters are also before the Board on appeal from a December 2013 rating decision by RO in St. Louis, Missouri, that denied reopening the claim of service connection for a left shoulder disability.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues of entitlement to service connection for left shoulder disability and whether the character of the appellant's discharge from April 14, 2006, to October 27, 2009, is a bar to VA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left shoulder disability was denied in a September 2010 rating decision that was not appealed. 

2.  Evidence received since the September 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final September 2010 decision, the criteria for reopening the claim for service connection for a left shoulder disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

This case has an extensive procedural history.  Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for left acromioclavicular joint reconstruction and joint separation with Mumford procedure in September 2010 was based on a determination that the period of service in which this happened had been deemed dishonorable for VA purposes.  The September 2010 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

At the time of the September 2010 decision, service treatment records showed a September 23, 2005, left shoulder football injury.  The RO had also issued an administrative decision on March 4, 2010, deciding that the Veteran's period of service from November 29, 2004, through October 27, 2009, was dishonorable for VA purposes and thus resulted in a statutory bar to VA compensation and pension benefits.

The evidence received since the September 2010 decision includes in pertinent part a May 2013 decision of the RO that determined the Veteran's character of discharge was a bar to VA benefits from April 14, 2006, to October 27, 2009; thereby finding that service from November 29, 2004, to April 13, 2006, was honorable.  

Because such a finding of honorable service was one of the elements not present in September 2010, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for left acromioclavicular joint reconstruction and joint separation with Mumford procedure is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection for a left shoulder disability and whether the character of the appellant's discharge from April 14, 2006, to October 27, 2009, is a bar to VA benefits are decided. 

As noted above, the RO issued an administrative decision on March 4, 2010, deciding that the Veteran's period of service from November 29, 2004, through October 27, 2009, was dishonorable for VA purposes and thus resulted in a statutory bar to VA compensation and pension benefits.  Pertinently, this finding included the time period in which the in-service left shoulder football injury was noted in September 23, 2005.

Subsequently, the RO determined in a May 2013 decision that the Veteran's character of discharge was a bar to VA benefits from April 14, 2006, to October 27, 2009; thereby implicity finding that service from November 29, 2004, to April 13, 2006, was honorable.  

Specifically, the RO initially found that on November 29, 2000, the Veteran extended enlistment for four years with a new obligated period of service until November 29, 2004.  Subsequently, the RO found that when the Veteran extended his enlistment on November 29, 2000, the obligation period was until April 13, 2006.  

The Veteran argues, in his May 2013 notice of disagreement and May 2015 formal appeal, that he reenlisted on March 4, 2008, and that March 3, 2008, was his last honorable discharge.  The Veteran contends that March 4, 2008, should be the beginning of his other than honorable service period, not April 14, 2006; and conversely, as noted above, that his last period of honorable service extended through March 3, 2008. 

The Board finds that the current record is inadequate to make a determination on the character of discharge issue before the Board.  Since there were two separate findings of record with conflicting information, and conflicting conclusions by the RO as to the conclusion of the Veteran's obligation period, it is necessary to obtain clarifying information pertaining to his commitment of service (enlistment/reenlistment) for the period starting in November 29, 2000, in order to properly ascertain if he is entitled to VA benefits for the period on appeal.  

The Board also notes that the Veteran was afforded a VA examination in April 2015 in which the examiner diagnosed shoulder impingement syndrome, rotator cuff tendonitis, subacromial/subdeltoid bursitis, and acromioclavicular joint separation; however, the examiner did not provide an etiological opinion regarding the left shoulder disabilities.  As such, if the RO determines that the Veteran in fact extended his enlistment on November 29, 2000, to an obligation period until April 13, 2006, or to a later date as argued by the Veteran, an addendum opinion should be obtained from the April 2015 VA examiner addressing the etiology of the diagnosed left shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant's complete service personnel record is included in the file.  Any outstanding records should be requested and obtained through official channels. 
 
2.  Attempt to verify, through all relevant official channels, the appellant's periods of service, including the character of that service.  Specifically, it must be ascertained, and outlined in a detailed decision by the AOJ, whether on November 29, 2000, the Veteran extended enlistment for four years with a new obligated period of service until November 29, 2004, or extended his enlistment on November 29, 2000, with the obligation period until April 13, 2006.  That is, the AOJ must clarify how the end of this obligation period was determined.

The AOJ should also address the Veteran's contentions that March 4, 2008, should be the beginning of his other than honorable service period, not April 14, 2006; and conversely, as noted above, that his last period of honorable service extended through March 3, 2008.

3.  If the RO determines that the Veteran in fact extended his enlistment on November 29, 2000, to an obligation period until April 13, 2006, or after, return the record to the VA examiner who conducted the April 2015 VA examination.  The electronic claims file should be made available to and be reviewed by the examiner.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's service treatment records from December 1992, to April 13, 2006, or to any later date determined by the RO to be the end of honorable service for the Veteran, as well as any lay statements of record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his left shoulder disabilities diagnosed during the pendency of this claim (to include shoulder impingement syndrome, rotator cuff tendonitis, subacromial/subdeltoid bursitis, and acromioclavicular joint separation) had its onset during, or is otherwise the result of his honorable active duty service, to include the aforementioned September 2005 left shoulder football injury.

The examiner is once again advised that the Veteran contends that his left shoulder disability is related to this period of honorable service, and that his service treatment records dated from his period of other than honorable service as determined and communicated by the RO, must not be considered as evidence of in-service treatment since the Veteran is barred from VA compensation benefits for this other than honorable period of active duty service.

A rationale should be given for each opinion expressed.

4.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


